

116 HR 4627 IH: Student Borrower Advocate Act
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4627IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Ms. Scanlon (for herself and Ms. Omar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish the Office of the Borrower Advocate.
	
 1.Short titleThis Act may be cited as the Student Borrower Advocate Act. 2.Performance-based organization for delivery of Federal student financial assistance (a)PBOSection 141(f) of the Higher Education Act of 1965 (20 U.S.C. 1018(f)) is amended to read as follows:
				
					(f)Borrower Advocate
 (1)In generalThere is established in the PBO an Office of the Borrower Advocate (referred to in this subsection as the Office). The function of the Office shall be to provide timely assistance to borrowers of loans made, insured, or guaranteed under title IV by performing the duties described in paragraph (6).
 (2)Head of OfficeThere shall be an official known as the Borrower Advocate who shall serve as the head of the Office. The Borrower Advocate shall be appointed by the Secretary from among individuals who have worked closely with the Federal student loan programs authorized under title IV.
 (3)RemovalThe Borrower Advocate may be removed only by the Secretary who shall communicate the reasons for any such removal to the authorizing committees.
						(4)Restrictions
 (A)Preservice and in-service restrictionsAn individual may not serve as the Borrower Advocate if such individual— (i)is employed by, or has a financial interest in, an entity that contracts with the PBO; or
 (ii)was employed by, or had a financial interest in, any such entity in any of the five-years preceding the date of the individual’s appointment as the Borrower Advocate.
 (B)Postservice restrictionsAn individual who served as the Borrower Advocate may not accept employment with an entity that contracts with the PBO until a period of five years has elapsed following the date on which such individual’s service as the Borrower Advocate terminated.
 (5)StaffThe Office shall be staffed sufficiently to carry out the responsibilities of the Office under this subsection.
 (6)Duties of the Borrower AdvocateThe Office of the Borrower Advocate shall— (A)assist borrowers of loans made, insured, or guaranteed under title IV in resolving problems with the PBO and its contractors or other agents, including by—
 (i)receiving and reviewing complaints of such problems from borrowers; (ii)working to resolve such complaints in a manner that is in the best interests of borrowers; and
 (iii)transmitting such complaints to States and recognized accrediting agencies or associations, as appropriate;
 (B)attempt to resolve complaints within the Department of Education and with institutions of higher education, lenders, guaranty agencies, loan servicers, and other participants in the Federal student loan programs authorized under title IV in a manner that will improve the experience of the borrower;
 (C)compile and analyze data on borrower complaints and share such data with the Director of the Bureau of Consumer Financial Protection;
 (D)publish, with any personally identifiable information redacted, such complaints and responses of the Secretary to such complaints on the website of the Department; and
 (E)make appropriate recommendations to Congress, the Chief Operating Officer, and Secretary with respect to Federal student loan programs authorized under title IV and the experiences of borrowers in repayment of loans under such programs.
 (7)Public informationThe Chief Operating Officer shall establish and maintain a public page on the website of the Department of Education exclusively to provide members of the public with information about the role of the PBO with respect to the oversight of institutions of higher education, lenders, guaranty agencies, contractors that contract with the PBO, subcontractors of such contractors, and third party servicers.
 (8)ReportOn an annual basis, the Borrower Advocate shall submit to the Chief Operating Officer a report on the activities of the Office during the preceding year that—
 (A)identifies the activities carried out by the Borrower Advocate; (B)summarizes the complaints received from borrowers, including the number of such complaints, and explains the activities undertaken by the PBO to address such complaints;
 (C)proposes changes in the administrative practices of the PBO to mitigate problems experienced by borrowers; and
 (D)identifies potential legislative changes which may be appropriate to mitigate such problems. . (b)Conforming amendments (1)Section 433(b)(13) of the Higher Education Act of 1965 (20 U.S.C. 1083(b)(13)) is amended by striking Student Loan Ombudsman and inserting Borrower Advocate.
 (2)Section 433(e)(3)(E) of the Higher Education Act of 1965 (20 U.S.C. 1083(e)(3)(E)) is amended by striking Student Loan Ombudsman and inserting Borrower Advocate.
				